Exhibit (10)Q

 

DESCRIPTION OF ECOLAB INC.
MANAGEMENT INCENTIVE PLAN

 

Ecolab Inc. (the “Company”) maintains annual cash incentive plans for executives
that are designed to motivate executives to achieve annual business and
individual goals.  These plans are referred to as the Management Incentive Plan
(“MIP”) and the Management Performance Incentive Plan (the “MPIP”).  The MPIP is
a stockholder-approved plan designed and administered in a manner intended to
preserve the Company’s federal income tax deductions.  It is set forth in a plan
document filed with other management agreements as an exhibit to the Company’s
Annual Report on Form 10-K.  The MIP is not set forth in a formal plan document.
Set forth below is a summary of the MIP as it applies to the executive officers
of the Company who do not otherwise receive awards under the MPIP.

 

Target Award Opportunities — Under the MIP, the Compensation Committee of the
Company’s Board of Directors establishes the annual target award opportunities
expressed as a percentage of base salary paid during the fiscal year, and
threshold and maximum award payment limits expressed as a percentage of the
target award for each executive officer.

 

Performance Measures — Under the MIP, performance is measured using a mix of
overall corporate, business unit, and individual measures to foster
cross-divisional cooperation and to assure that executives have a reasonable
measure of control over the factors that affect their awards. This performance
measure mix varies by executive position.

 

Performance Goals — Under the MIP, overall corporate performance is based on pro
forma diluted earnings per share goals.  In establishing the goals the Company
takes into consideration prior year results, expected economic and market
influences, other large companies’ performance expectations and anticipated
business opportunities, investment requirements and competitive situation.

 

Under the MIP, business unit performance is generally measured based on, but not
limited to, the achievement of revenue and operating income goals.  In
establishing these goals the Company takes into consideration prior year results
and growth opportunities, investment requirements and market influences.
Generally, the Compensation Committee sets the threshold, target and maximum
levels under the MIP such that the intended relative difficulty of achieving the
target level is consistent from year to year.

 

Under the MIP, individual performance goals are specific, qualitative,
achievable with significant effort and, if achieved, provide benefit to the
Company.

 

Payout Approval — As soon as practicable after the end of the plan year and
after the Compensation Committee has received the appropriate financial and
other data, the Compensation Committee will, for each executive officer, approve
the achievement of performance goals and the corresponding amount of the award
earned. The Compensation Committee reviews and approves all adjustments to the
Company’s overall corporate and business unit performance results.

 

Discretionary Adjustments — To recognize individual performance, the
Compensation Committee also may increase or decrease an executive officer’s MIP
award, with input from the principal executive officer, based on the individual
performance of the executive officer. This is done to recognize either inferior
or superior individual performance in cases where this performance is not fully
represented by the performance measures.

 

--------------------------------------------------------------------------------